

116 SRES 801 ATS: Authorizing the use of the atrium in the Philip A. Hart Senate Office Building for a piano performance by Senator Lamar Alexander.
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 801IN THE SENATE OF THE UNITED STATESDecember 15, 2020Mr. Blunt submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the use of the atrium in the Philip A. Hart Senate Office Building for a piano performance by Senator Lamar Alexander.That the atrium in the Philip A. Hart Senate Office Building is authorized to be used from 3:30 p.m. until 6:30 p.m. on one day during December 14, 2020 through December 18, 2020, for a piano performance by Senator Lamar Alexander. 